COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the matter of T. S.

Appellate case number:      01-17-00825-CV

Trial court case number:    JV21772

Trial court:                County Court at Law No. 2 of Brazoria County

        This Court’s November 28, 2017 Order directed counsel for appellant, T.S., to file
a reasonable explanation with the implied motion for an extension of time to file the
notice of appeal within ten days of that Order, including whether counsel was appointed
or retained. On December 5, 2017, appellant’s counsel, Christopher F. Gisentaner, timely
filed a motion to extend time to file the notice of appeal. Appellant’s counsel contended
that, although he was initially retained, an extension was needed because the delay was
due to appellant recently requesting the appointment of indigent counsel, which the trial
court appointed on December 5, 2017, and because counsel had several trial settings
between the September 26, 2017 judgment and the time to file a notice of appeal on
October 16, 2017.
        Accordingly, appellant’s motion to extend the time to file the notice of appeal is
granted because the notice was filed on October 27, 2017, within the 15-day grace
period, and appointed counsel’s motion provides a reasonable explanation for the 11-day
delay. See TEX. R. APP. P. 10.5(b), 26.1(b), 26.3; Hone v. Hanafin, 104 S.W.3d 884, 886-
87 (Tex. 2003); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
        Furthermore, the Clerk of this Court’s December 5, 2017 notice granted the county
clerk’s extension request to file the clerk’s record until December 15, 2017. Finally, the
Court sua sponte directs the Clerk of this Court to mark the appellant, T.S., indigent in
this Court’s records and allowed to proceed without advance payment for purposes of the
filing, clerk’s, and reporter’s record fees. The court reporter, Sarah Caldwell, is
ordered to file the reporter’s record within 10 days of the date of this Order.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                  Acting individually
Date: December 7, 2017